DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 29, 2021 has been entered.  Claims 1 and 10 were amended.  Claim 9 remains cancelled.  Thus, claims 1-8 and 10-17 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 17, line 3 of claim 17 recites the phrase “…the sub-surface structure.”  This is the first recitation of the phrase “the sub-surface structure” in the claim(s).  Thus, there is 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of modeling a sub-surface, the method comprising: generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms to the sub-surface via one or more sources, each mono-frequency waveform generated at a unique frequency; acquiring sparse mono-frequency data in response to the plurality of mono- frequency waveforms applied to the sub-surface via one or more receivers; cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data; and utilizing the monochromatic frequency data in a waveform inversion to generate a model describing physical properties of the sub-surface, wherein differences between the generated model and observed data are utilized to correct the generated model until a minimum value of an objective is obtained.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Claim 10.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 10 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “cross-correlating the sparse mono-frequency data with one or more source functions each…, and “utilizing the monochromatic frequency data in a waveform inversion to generate a model describing physical properties of the sub-surface…”  A review of the specification shows that all of these steps are performed using mathematical processes for modeling a sub-surface (see, for example, ¶17-22 of the instant specification).
Similar limitations comprise the abstract ideas of Claim 10.
What remains of the claimed method are a data generation step, generating a plurality of mono-frequency waveforms, a data receiving step, acquiring sparse mono-frequency data, and a generic data output step, a minimum value of an objective is obtained, each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the minimum value of the objective is obtained.
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps, and a generic data output step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 10, do not appear to be patent eligible under 101.
claims 2-8 and 11-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alkhalifah (“Monofrequency waveform acquisition and inversion: A new paradigm,” Alkhalifah, T., SEG Technical Program Expanded Abstracts 2014, Conference Paper Presentation, August 5, 2014, pp. 1002-1006. – provided in IDS submitted on 11/21/2018.); in view of Chang (PCT International Patent Publication WO 91/16641).
Regarding claim 1, Alkhalifah teaches a method of method of modeling a sub-surface (Alkhalifah: Summary.) comprising:
generating mono-frequency waveforms and applying the mono-frequency waveforms to the sub-surface via one or more sources (Alkhalifah: FIGS. 1-2; pp. 1003-1004, sect. SINGLE FREQUENCY DATA, para. 1, [“Allowing our vibrators to sweep at a single frequency naturally boosts the energy of that frequency in the injected wavefields even if the sweep is short. We then record the mono frequency wavefield with listening devices (i.e. geophones) with a central 
acquiring sparse mono-frequency data in response to the plurality of mono- frequency waveforms applied to the sub-surface via one or more receivers (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“To further isolate and enhance this frequency component, we cross correlate the data with this single frequency sweep. A single frequency, ω0, sweep can be represented by the following function:                         
                            f
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    t
                                
                            
                            =
                            A
                            
                                
                                    t
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    0
                                                
                                            
                                             
                                            t
                                        
                                    
                                
                            
                        
                    , where t is the time variable and A defines the amplitudes, which may include tapering to zero at the beginning and end of the sweep… The listening devices record the data, dj (t), where j is an index corresponding to the receiver.”] {Including Eqns. 1-2.} {In ¶24 of the specification, Applicant’s disclose “A benefit of the method described with respect to Figure 1 is the sparse frequency dataset includes a large percentage of the information required to perform the waveform inversion, but requires a shorter sweep of frequencies to attain the required energy (hence the moniker "sparse frequency").” Thus Alkhalifah discloses acquiring sparse mono-frequency data as recited in the claim(s).});
cross-correlating the sparse mono-frequency data with one or more source functions each having a frequency approximately equal to each of the plurality of mono-frequency waveforms to obtain monochromatic frequency data (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“This crosscorrelation process boosts the energy of the single frequency by approximately the length of the sweep. An alternative and equivalent application of Including Eqns. 1-2.}); and
utilizing the monochromatic frequency data in a waveform inversion to generate a model describing physical properties of the sub-surface, wherein differences between the generated model and observed data are utilized to correct the generated model until a minimum value of an objective is obtained (Alkhalifah: pg. 1002, sect. SUMMARY, [“an opportunity to invert for complex models starting even with poor initial velocity models. The objective of this new paradigm is a high resolution model of the Earth to replace our focus on the image, which requires a band of frequencies.”]; and FIGS. 4(a)-4(f); pg. 1005, sect. A MARMOUSI EXAMPLE, para. 1, [“The inversion, based on small steepest decent steps, starts at a low cut scattering angle of 179 degrees, followed by 178, then 175, 170, 160, and finaly [sic] 0 spending 20 iterations at each angle, and starting each angle with the velocity model we reached in the previous angle. The inverted velocity model at the end of scattering angle cut off 178 and 170 are given in Figures 4(c) and 4(d), respectively. The final inverted velocity model is shown in Figure 4(e). Though the result is not perfect, considering the single (relatively high) frequency nature of the data, the inversion performed well.”]).
However, Alkhalifah fails to explicitly disclose generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms to an object, and each mono-frequency waveform generated at a unique frequency.
Chang discloses borehole logging of formation shear using discrete frequency measurements (Chang: Abstract.).  Therein, Chang discloses generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms f1, f2, f3, … fn.”]; pg. 22, ln 5-26 [“Figure 12 shows in schematic block form a modification of the embodiment of Figure 8 which permits multiple, discrete frequencies to be emitted simultaneously for shear-wave logging in accordance with the invention.”]; pg. 22, ln 27 to pg. 23, ln 9 [“This upper frequency boundary is dependent on borehole diameter and the formation surrounding the borehole. Thus, the discrete frequencies at which shear/flexural waves are to be excited in the borehole preferably includes a number of discrete frequencies up to the 5 upper frequency boundary, for example, 0.5 KHz, 1 KHz, 2 KHz, 3 KHz, 4 KHz and 5 KHz. Spacing of the receiving transducers is not critical, but is preferably such that the length of the receiving transducer array is not substantially less than the wavelength in order to accurately determine the shear/flexural wave phase velocity.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms to an object, and each mono-frequency waveform generated at a unique frequency, is as taught by Chang, into Alkhalifah, with the motivation and expected benefit of allowing for the accommodation of large variations in seismic wave speeds inside the Earth, while providing sufficient information to resolve both long wavelength information and short wavelength information using a sparse frequency dataset.  This method for improving Alkhalifah was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.  Therefore, it would have been 

Regarding claim 2, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses one or more source functions utilized for cross-correlation has a length of time selected to ensure orthogonality of the monochromatic frequency data (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“…amplitude spectrum after cross correlating the trace with a 10 Hz mono frequency sweep of the same length as the trace…”] {Thus ensuring orthogonality of the monochromatic frequency data as recited in the claim(s).}{See above.}).

Regarding claim 3, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 2 as shown above.  Alkhalifah discloses the plurality of mono-frequency waveforms are each defined by a unique frequency, wherein the frequencies of the mono-frequency waveforms depends on a confidence associated with a current model and the required resolution (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}; FIGS. 4(a)-4(f); pg. 1005, sect. WHAT FREQUENCY? [“Since the model update is mainly based on subtracting the gradients from the model, the maximum model wavenumber is limited to….Thus, if the frequency is high, we may be able to obtain high resolution.”]; and sect. A MARMOUSI EXAMPLE, para. 1, {See above.}).

Regarding claim 4, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 2 as shown above.  Alkhalifah discloses applying Fourier transform to acquired sparse See above.}).

Regarding claim 5, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 4 as shown above.  Alkhalifah discloses the plurality of mono-frequency waveforms are selected to provide a frequency range for the entire model (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}).

Regarding claim 6, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 1 as shown above.  Alkhalifah discloses applying a scattering angle filter (Alkhalifah: pp. 1002-1003, sect. THE MONOFREQUENCY CONCEPT, paras. 1-2, [“If the need for low frequencies is replaced by a scattering angle filter and the availability of large offsets, that gap might be filled with a single frequency…”]).

Regarding claim 7, Alkhalifah, in view of Chang, teach the all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a low-cut filter and an upper cut filter (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]{Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 8, Alkhalifah, in view of Chang, teach all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a Thus defining at least one of a low-cut filter and an upper cut filter.}).

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alkhalifah, in view of Chang; and further in view of Williams (U.S. Patent 6,052,333.
Regarding claim 10, Alkhalifah teaches an imaging system (Alkhalifah: Summary.) comprising:
a plurality of mono-frequency sources that simultaneously generate mono-frequency waveforms directed to a sub-surface being modeled (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, para. 1, [“Allowing our vibrators to sweep at a single frequency naturally boosts the energy of that frequency in the injected wavefields even if the sweep is short. We then record the mono frequency wavefield with listening devices (i.e. geophones) with a central frequency response wavefields corresponding to that frequency.”]; pg. 1003, sect. FILTERING THE GRADIENT, para. 1, [“…the directional components of the source and receiver wavefields.”]; FIG. 3(b); pg. 1004, sect. MONOFREQUENCY POTENTIAL UPDATES, para. 1, [“The data was acquired by placing the sources and receivers on the top boundary (the surface).”]);
at least one receiver configured to monitor and record sparse mono-frequency data generated in response to the plurality of mono-frequency waveforms (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, {See above.}).
See above.}), and utilizing the monochromatic frequency data in a waveform inversion to generate a model describing physical properties of the sub-surface, wherein differences between the generated model and observed data are utilized to correct the generated model until a minimum value of an objective is obtained (Alkhalifah: pg. 1002, sect. SUMMARY; FIGS. 4(a)-4(f); pg. 1005, sect. A MARMOUSI EXAMPLE, para. 1, {See above.}).
Chang discloses generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms to an object, and each mono-frequency waveform generated at a unique frequency (Chang: FIGS. 8, 12; pg. 16, ln 14 to pg. 17, ln 1; pg. 22, ln 5-26; pg. 22, ln 27 to pg. 23, ln 9 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the features of generating a plurality of mono-frequency waveforms and simultaneously applying the plurality of mono-frequency waveforms to an object, and each mono-frequency waveform generated at a unique frequency, is as taught by Chang, into Alkhalifah, with the motivation and expected benefit of allowing for the accommodation of large variations in seismic wave speeds inside the Earth, while providing sufficient information to resolve both long wavelength information and short wavelength information using a sparse frequency dataset.  This method for improving Alkhalifah was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.  Therefore, it would have been 
However, Alkhalifah, in view of Chang, fails to explicitly disclose a computer processing system.
Williams is directed to monofrequency continuous wave signals of long duration are used as inputs form sources of known characteristics and location (Williams: Abstract.).  Therein, Williams discloses a computer processing system (Williams: FIG. 4; col. 7, ln 5-8 [“…each antenna element would be processed as part of a parallel processing computer (not shown) and would be assigned an individual processor CP1 and CP2 for the cross-correlations and calculations.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the feature of providing a computer processing, is as taught by Williams, into Alkhalifah, as modified by Chang, to facilitate processing of the complex mathematical equations required for generating the model and arriving at the minimum value of the objective.  This method for improving Alkhalifah, as modified by Chang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Williams.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alkhalifah and Chang and Williams to obtain the invention as specified in claim 10.

Regarding claim 11, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses the mono-frequency source is a seismic source (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, See above.}).

Regarding claim 12, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses the mono-frequency source is a seismic source (Alkhalifah: FIG. 1; pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“Alternatively, using a time series that is 1/5 the length of the trace in the cross correlation provides us with the spectrum shown in Figure 1(d).”] {See above.}).

Regarding claim 13, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses one or more source functions utilized for cross-correlation has a length of time selected to ensure orthogonality of the monochromatic frequency data (Alkhalifah: FIGS. 1(a)-(d); pg. 1003, sect. SINGLE FREQUENCY DATA, paras. 1-3, [“…amplitude spectrum after cross correlating the trace with a 10 Hz mono frequency sweep of the same length as the trace…”] {Thus ensuring orthogonality of the monochromatic frequency data as recited in the claim(s).}{See above.}).

Regarding claim 14, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 10 as shown above.  Alkhalifah discloses applies a scattering angle filter to the monochromatic frequency data to guide the sparse frequency data to an inverted model (Alkhalifah: pp. 1002-1003, sect. THE MONOFREQUENCY CONCEPT, paras. 1-2, [“If the need for low frequencies is replaced by a scattering angle filter and the availability of large offsets, that gap might be filled with a single frequency…”]).
claim 15, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 14 as shown above.  Alkhalifah discloses the scattering angle filter includes at least one of a low-cut filter and an upper cut filter (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]{Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 16, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 6 as shown above.  Alkhalifah discloses the scattering angle filter is selected to control information extracted from the mono-frequency data (Alkhalifah: FIG. 2; pp. 1003-1004, sect. FILTERING THE GRADIENT, paras. 1-3, [“For minimum scattering angles of 100 and 160 degrees, the gray area in Figures 2(a) and 2(b), …”]; FIG. 3; sect. MONOFREQUENCY POTENTIAL UPDATES, paras. 1-3, [“Applying a low cut scattering angle filter based on the described approach yields the gradient shown in Figures 3(c)-3(d).”]; {Thus defining at least one of a low-cut filter and an upper cut filter.}).

Regarding claim 17, Alkhalifah, in view of Chang and Williams, teach all the limitations of the parent claim 1 as shown above.  Chang discloses the plurality of mono-frequency sources applied to the sub-surface structure to be modeled are applied simultaneously (Chang: FIGS. 8, 12; pg. 16, ln 14 to pg. 17, ln 1; pg. 22, ln 5-26; pg. 22, ln 27 to pg. 23, ln 9 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the feature of applying the plurality of mono-frequency sources to the sub-surface structure to be modeled simultaneously, is as taught by Chang, into Alkhalifah, as 

Response to Arguments
Applicants’ arguments filed on November 29, 2021 have been fully considered.  Applicant’s arguments regarding the cited prior art are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.  Applicant’s arguments regarding the section 101 rejections are not deemed persuasive.
Applicants’ argue (Remarks pp. 6-7), that the claims are patent eligible.  Applicant’s arguments have been fully considered but are not deem persuasive.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “cross-correlating the sparse mono-frequency data with one or more source functions each…, and “utilizing the monochromatic frequency data in a waveform inversion to generate a model describing physical properties of the sub-surface…”  A review of the specification shows that all of these steps are performed using mathematical processes for modeling a sub-surface (see, for example, ¶17-22 of the instant specification).  What remains of the claimed method are a data generation step, 
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the minimum value of the objective is obtained.  Under Step 2B, since the only step outside the judicial exception are generic data receiving steps, and a generic data output step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 10, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-8 and 11-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
The rejection of claim 1, as well as claim 10, and dependent claims 2-8 and 11-17, under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864